PHOTOGEN TECHNOLOGIES, INC.

140 Union Square Drive

New Hope, PA 18938

 

August 18, 2003

 

Xmark Fund, L.P. and Xmark Fund, Ltd.

152 West 57th Street, 21st Floor

New York, New York 10019

Attention: Mitchell D. Kaye

 

Dear Mitch:

 

Reference is hereby made to the (i) Going Forward Agreement, dated May 2, 2003
(the “Going Forward Agreement”), by and among Photogen Technologies, Inc., a
Nevada corporation (“Photogen”), and Xmark Fund, L.P. and Xmark Fund, Ltd.
(collectively, “Xmark”), (ii) Secured Promissory Notes, dated June 18, 2003 (the
“Notes”), issued by Photogen to Xmark in the aggregate principal amount of
$2,500,000 (the “Note Amount”), (iii) Security Agreement, dated June 18, 2003
(the “General Security Agreement”), made by Photogen in favor of Xmark and (iv)
Patent and Trademark Security Agreement, dated June 18, 2003 (the “IP Security
Agreement” and together with the General Security Agreement, the “Security
Agreements”), made by Photogen in favor of Xmark.  Capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto in the
Going Forward Agreement.

 

Pursuant to Section 2(b)(i) of the Going Forward Agreement and the Notes,
Photogen was unconditionally obligated to pay Xmark $1,250,000 (the “Initial
Principal Payment”) in cash on August 5, 2003.  As a result of Photogen’s
failure to make the Initial Principal Payment on August 5, 2003, Xmark delivered
a written notice of default (the “Default Notice”) to Photogen following the
close of business on August 5, 2003 and exercised its right to accelerate all of
the indebtedness evidenced by the Notes.

 

In order to induce Xmark to rescind the Default Notice, Photogen and Xmark
hereby agree as follows:

 

1.                                       Payment of the Notes; Effective Time.

 

(a)                                  Payment of the Initial Principal Payment. 
Simultaneously with the execution and delivery of this letter agreement to
Xmark, Photogen shall deliver to Xmark the Initial Principal Payment by wire
transfer of immediately available funds to an account(s) designated in writing
by Xmark.

 

(b)                                 Payment of the Remaining Balance of the Note
Amount.  This letter agreement shall not affect or modify Photogen’s
unconditional obligation to pay Xmark the remaining principal balance of the
Note Amount (i.e. $1,250,000)(the “Remaining

 

--------------------------------------------------------------------------------


 

Principal Amount”), as evidenced by Section 2(b)(i)(B) of the Going Forward
Agreement and the Notes, on the earlier to occur of (i) November 3, 2003 (the
“Second Principal Date”) or (ii) the consummation of one or more institutional
financings resulting in aggregate gross proceeds to Photogen of at least
$18,000,000.  Notwithstanding clause (i) of the preceding sentence, Photogen
shall have the right to extend the Second Principal Date by one month (i.e. from
November 3, 2003 to December 3, 2003) for a fee of $50,000 upon providing Xmark
with written notice of its election to so extend the Second Principal Date at
least five (5) days before the Second Principal Date, together with payment of
such $50,000 fee by wire transfer of immediately available funds to Xmark. 
Photogen shall have the right to continue to extend the Second Principal Date
for additional one month periods not to exceed April 3, 2004 upon providing
Xmark with written notice of its election to do so at least five (5) days before
the then existing Second Principal Date, together with payment of (i) in the
case of the extension of the Second Principal Date from December 3, 2003 to
January 3, 2004, a $50,000 fee and (ii) in the case of any additional one month
extension of the Second Principal Date, a $100,000 fee for each such monthly
extension.  Any fees payable by Photogen to Xmark pursuant to this Section 1(b)
of this letter agreement shall be in addition to and not in lieu or reduction of
the Remaining Principal Amount or any other sums due and owing to Xmark. 
Notwithstanding any extension of the Second Principal Date, the Remaining
Principal Amount shall be immediately due and payable upon consummation of one
or more institutional financings resulting in aggregate gross proceeds to
Photogen of at least $18,000,000.

 

(c)                                  Effective Time.  This letter agreement
shall not take effect until confirmation of receipt of the Initial Principal
Payment by Xmark.  If the Initial Principal Payment has not been received by
Xmark by 11:59 p.m. on August 19, 2003, this letter agreement shall, at Xmark’s
option, be null and void and of no further force and effect.

 

2.                                       Rescission of the Default Notice.  Upon
Xmark’s receipt of the Initial Principal Payment, the Default Notice shall be
rescinded and of no force and effect, and Xmark acknowledges that it will not
declare an event of default with regard to any other past events of default as
to which Xmark has actual knowledge under the Notes, the Going Forward Agreement
or the Security Agreements (the “Other Existing Defaults”) so long as such Other
Existing Defaults do not continue following the date of this letter agreement. 
The foregoing shall in no way impair Xmark’s right or ability to declare future
events of default under the Notes, the Going Forward Agreement, or the Security
Agreements (including the declaration of any future event of default due to the
continuation of any Other Existing Default following the date of this letter
agreement) or be deemed to be a waiver or forbearance of any rights or remedies
of Xmark upon the occurrence of a future event of default under the Notes, the
Going Forward Agreement, or the Security Agreements.  Xmark represents that, as
of the date of this letter agreement, it has not filed a complaint with a court
seeking to (i) foreclose on its liens or (ii) exercise its rights or remedies as
a creditor of Photogen, whether pursuant to the Going Forward Agreement, the
Security Agreements or otherwise.

 

2

--------------------------------------------------------------------------------


 

3.                                       Registration Requirements.

 

(a)                                  Registration Penalty Payments.  Within
twenty (20) days of the execution and delivery of this letter agreement to
Xmark, Photogen shall pay to Xmark, in cash or shares of Photogen Common Stock
(valued at the Share Value), $26,248 (the “Outstanding Registration Penalty
Payment”) which Outstanding Registration Penalty Payment represents the amounts
currently due and owing, and are in full satisfaction of Photogen’s obligations,
to Xmark pursuant to Section 7 of the Going Forward Agreement. Following
delivery of the Outstanding Registration Penalty Payment to Xmark, no further
registration penalty payments or Late Registration Shares shall be due and owing
to Xmark pursuant to Section 7 of the Going Forward Agreement.

 

(b)                                 Piggy-back Registration.  The obligation of
Photogen pursuant to Section 7(a) of the Going Forward Agreement to use its
reasonable best efforts to register the Registrable Securities for resale by
Xmark by the Registration Date is hereby null and void and of no further force
and effect.  In lieu of the obligation of Photogen to use its reasonable best
efforts to register the Registrable Securities for resale, Photogen shall
provide Xmark with the following registration rights:

 

(i)                                     If Photogen proposes to register
Photogen Common Stock under the Securities Act (excluding (x) that registration
statement No. 333-104699 on Form S-1 and any amendments thereto, with respect to
shares of common stock issuable upon the exercise of options held by Dr. Wolf,
(y) a registration on Form S-8 or S-4, or (z) a registration relating to
Photogen Common Stock issuable upon exercise of employee stock options or in
connection with any employee benefit or similar plan of Photogen), whether or
not for sale for its own account, Photogen will each such time give written
notice to Xmark at least twenty (20) days prior to the anticipated filing date
of the registration statement relating to such registration, which notice shall
set forth Xmark’s rights under this Section 3(b) and shall offer Xmark the
opportunity to include in such registration statement the number of shares of
Photogen Common Stock held by Xmark (the “Xmark Securities”) as Xmark may
request (a “Piggyback Registration”).  Upon the written request of Xmark made
within ten (10) days after the receipt of notice from Photogen (which request
shall specify the number of Xmark Securities intended to be disposed of by
Xmark), Photogen will use its reasonable best efforts to effect the registration
under the Securities Act of all Xmark Securities that Photogen has been so
requested to register by Xmark, to the extent requisite to permit the
disposition of the Xmark Securities.  If, at any time, after giving written
notice of its intention to register Photogen Common Stock pursuant to this
paragraph and prior to the effective date of the registration statement filed in
connection with such registration, Photogen shall determine for any reason not
to register such securities, Photogen shall give written notice to Xmark and,
thereupon, shall be relieved of its obligation to register any Xmark Securities
in connection with such registration.  Xmark acknowledges that Photogen has
informed it that Photogen’s Form 10-QSB for the period ended June 30, 2003 will
not be timely filed with the Securities Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  If a Piggyback Registration involves an
underwritten public offering, the number of shares of Xmark Securities requested
to be included in such an underwriting by Xmark may be reduced (pro rata among
Xmark and any other requesting securityholders who request registration pursuant
to piggy-back registration rights, based upon the total number of shares so
requested to be registered by such requesting holders) if and to the extent that
the managing underwriter shall be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by Photogen or the
holders of securities exercising demand registration rights.

 

(iii)                               In connection with any offering involving an
underwriting of shares of Photogen Common Stock, Photogen shall not be required
to include any of the Xmark Securities in such underwriting unless Xmark accepts
and becomes a party to the terms of the underwriting as agreed upon between
Photogen and the underwriters selected by Photogen (or such parties exercising
demand registration rights), and then only in such quantity as the underwriters
determine in their sole discretion will not jeopardize the success of the
offering.

 

(iv)                              In the event any Xmark Securities are included
in a registration statement under this Section 3(b):

 

(A)                              To the extent permitted by law, Photogen will
indemnify and hold harmless Xmark, any underwriter (as defined in the Securities
Act) in a registration pursuant to this Section 3(b) and each person, if any,
who controls Xmark or the underwriter within the meaning of the Securities Act
or the 1934 Act against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the 1934 Act
or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”): (i) any untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; (ii) the omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation by Photogen
of the Securities Act, the 1934 Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the 1934 Act or any state
securities law; and Photogen will pay to Xmark, the underwriter or controlling
person, as incurred, any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, Photogen shall shall not be liable to
Xmark, the underwriter or controlling person for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in

 

4

--------------------------------------------------------------------------------


 

connection with such registration by Xmark, the underwriter or controlling
person; provided, further however, that the indemnity agreement contained in
this Section 3(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the written consent of Photogen, which written consent shall not be unreasonably
withheld or delayed.

 

(B)                                To the extent permitted by law, Xmark will
indemnify and hold harmless Photogen, each of its directors, each of its
officers who has signed the registration statement, each person, if any, who
controls Photogen within the meaning of the Securities Act, any underwriter for
Photogen in a registration pursuant to this Section 3(b), any other person
selling securities in such registration statement and any controlling person of
any such underwriter or person, against any losses, claims, damages, or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Securities Act, the 1934 Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by Xmark for use in connection
with such registration; and Xmark will pay, as incurred, any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this Section 3(b), in connection with investigating or defending any such
loss, claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 3(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the written consent of Xmark, which written
consent shall not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, in no event shall the liability of Xmark be greater in amount than
the aggregate dollar amount of the proceeds (net of all expenses paid by Xmark)
received by Xmark upon the sale of Xmark Securities included in the registration
statement giving rise to such indemnification obligation.

 

(C)                                Promptly after receipt by an indemnified
party under this Section 3(b)(iv) of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 3(b)(iv), deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the reasonable fees and

 

5

--------------------------------------------------------------------------------


 

expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding if counsel to such indemnified party is reasonably of such opinion. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 3(b)(iv), but the omission
so to deliver written notice to the indemnifying party will not relieve it of
any liability that it may have to any indemnified party otherwise than under
this Section 3(b)(iv).

 

(D)                               If the indemnification provided for in this
Section 3(b)(iv) is held by a court of competent jurisdiction to be unavailable
to an indemnified party with respect to any loss, liability, claim, damage or
expense referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage, or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage or expense as well as any other relevant
equitable considerations.

 

(E)                                 Notwithstanding the foregoing, to the extent
that the provisions on indemnification and contribution contained in any
underwriting agreement entered into in connection with any underwritten public
offering as provided above are in conflict with the foregoing provisions, the
provisions in the applicable underwriting agreement shall control.

 

(F)                                 The obligations of Photogen and Xmark under
this Section 3(b)(iv) shall survive the completion of any offering of Photogen
Common Stock in a registration statement under this Section 3(b), and otherwise.

 

4.                                       Security Agreements.

 

(a)                                  The parties hereby agree that, from and
after receipt by Xmark of the Initial Principal Payment, clause (11) of the
definition of Event of Default (as defined in the Security Agreements) shall be
amended and restated in its entirety to read as follows:

 

“The Grantor shall pay all or any portion of any principal of, premium or
interest on or any amount payable in respect of any borrowed money indebtedness,
whether upon the maturity date, declaration of a default, event of default or
acceleration of the stated maturity of such borrowed money indebtedness (after
the expiration of any cure period

 

6

--------------------------------------------------------------------------------


 

provided by agreements governing the obligation) or otherwise, while the Note
Amount remains outstanding, except that the Grantor may make payments of
borrowed money indebtedness to Castle Creek Healthcare Investors, LLC, Brown
Simpson Partners I, L.P. and SDS Merchant Fund, L.P. provided that the Grantor
shall pay to the Secured Parties, simultaneously with each such payment of
borrowed money indebtedness, a percentage of the indebtedness then due and owing
under the Notes, which percentage shall equal the percentage of the borrowed
money indebtedness repaid by the Grantor.”

 

(b)                                 The parties agree that the following new
clause (13) shall be inserted into the definition of Event of Default:

 

“The failure by the Grantor to perform in any material respect any obligation of
the Grantor under the letter agreement, dated as of August 18, 2003, by and
among Grantor and the Secured Parties.”

 

(c)                                  The definition of Obligations under the
Security Agreements shall be expanded to include all obligations and
liabilities, whether now or hereafter existing, to Xmark under this letter
agreement and any and all claims relating to or arising therefrom.

 

5.                                       Waiver of Claims.  Photogen warrants
and represents to Xmark that its obligations under this letter agreement, the
Going Forward Agreement (including, without limitation, its obligations set
forth in Section 4 of the Going Forward Agreement), the Notes and the Security
Agreements are not subject to any credits, charges, claims, defenses or rights
of offset or deduction of any kind or character whatsoever; and Photogen
releases, waives and discharges Xmark from any and all claims and causes of
action, whether known or unknown and whether now existing or hereafter arising,
including without limitation, any usury claims, that have at any time been
owned, or that are hereafter owned, in tort or in contract by Photogen and that
arise out of any one or more circumstances or events that occurred prior to the
date of this letter agreement.

 

6.                                       No Solicitation.  From and after the
date hereof and for so long as no Event of Default has occurred and is
continuing, Xmark shall not (i) solicit the submission of any proposal or offer
from any of the third parties (the “Prohibited Parties”) set forth in that
letter, dated of even date herewith (the “Side Letter”), from Photogen to Xmark
and acknowledged in writing by both parties with regard to the purchase and sale
of the Collateral (as defined in the Security Agreements) or the Notes or (ii)
actively engage in substantive negotiations with such Prohibited Parties with
regard to the purchase and sale of the Collateral or the Notes.  Notwithstanding
anything herein to the contrary, nothing in this letter agreement, the Going
Forward Agreement, the Notes or the Security Agreements shall prohibit Xmark
from soliciting, selling, or transferring its first priority security interest
in the Collateral and the liabilities and obligations due and owing to Xmark
under this letter agreement, the Notes, the Going Forward Agreement (including
the Put Right) and the Security Agreements other than to the Prohibited Parties;
provided, that any such solicitation activities are conducted with persons or
entities that have entered into a written agreement with Xmark (naming Photogen
as a third party beneficiary) in which such persons or entities agree not to
take any of the actions prohibited in the first sentence hereof.  Photogen

 

7

--------------------------------------------------------------------------------


 

acknowledges that, prior to the date hereof, Xmark has engaged in discussions
with Amersham plc and Point Biomedical Corporation concerning the purchase and
sale of the Collateral and/or the Notes.

 

7.                                       Acknowledgment of Security Interest;
Binding Effect of Documents.

 

(a)                                  Photogen hereby acknowledges, confirms and
agrees that Xmark has and shall continue to have a valid, enforceable and
perfected first-priority liens upon and security interests in the Collateral.

 

(b)                                 Photogen hereby acknowledges, confirms and
agrees that: (i) each of the Going Forward Agreement, the Notes and the Security
Agreements are in full force and effect as of the date hereof, (ii) the
agreements and obligations of Photogen contained in such documents and in this
letter agreement constitute the legal, valid and binding obligations of
Photogen, enforceable against Photogen in accordance with their respective terms
(subject to bankruptcy, insolvency and other similar laws generally affecting or
relating to the enforceability of creditors’ rights), and Photogen has no valid
defense to the enforcement of such obligations, (iii) this letter agreement does
not release Photogen from its obligations under the Going Forward Agreement
(including, without limitation, its obligations set forth in Section 4 of the
Going Forward Agreement), the Notes and the Security Agreements, except to the
extent expressly modified by the terms of this letter agreement and (iv) Xmark
is and shall be entitled to the rights, remedies and benefits provided for in
the Going Forward Agreement (including, without limitation, those rights,
remedies and benefits set forth in Section 4 of the Going Forward Agreement),
the Notes and the Security Agreements, except to the extent expressly modified
by the terms of this letter agreement.

 

8.                                       Notices.  All notices and other
communications required or permitted to be given pursuant to this letter
agreement shall be in writing signed by the sender, and shall be deemed duly
given (a) on the date delivered if personally delivered, (b) on the date sent by
telecopier with automatic confirmation by the transmitting machine showing the
proper number of pages were transmitted without error, (c) upon receipt by the
receiving party of any notice sent by registered or certified mail (first-class
mail, postage pre-paid, return receipt requested) or (d) on the date targeted
for delivery if delivered by nationally recognized overnight courier or similar
courier service, in each case addressed to Photogen or Xmark, as the case may
be, at the following addresses:

 

If to Photogen:

 

140 Union Square Drive

New Hope, PA 18938

Attention: Chief Financial Officer

Facsimile: (215) 862-7139)

 

with a copy (which shall not in itself constitute effective notice) to:

 

8

--------------------------------------------------------------------------------


 

Epstein, Becker & Green, P.C.

111 Huntington Avenue

Boston, MA 02199

Attention: Susan E. Pravda, Esq.

Facsimile: (617) 342-4001)

 

and

 

Grippo & Elden

227 W. Monroe Street

Chicago, IL  60606

Attention:  Theodore W. Grippo, Esq.

Facsimile:  (312) 558-1195

 

If to Xmark:

152 West 57th Street, 21st Floor

New York, New York  10019

Attention: Mitchell D. Kaye

Facsimile: (212) 247-1329)

 

with a copy (which shall not in itself constitute effective notice) to:

 

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, New Jersey 07068

Attention:  John D. Hogoboom, Esq.

Facsimile: (973) 597-2400

 

or to such other address as either party shall have previously specified in
writing to the other party in a manner compliant with the above provision for
giving notice hereunder.

 

9.                                       Entire Agreement.  This letter
agreement, together with the Side Letter, Going Forward Agreement, the Notes,
and the Security Agreements, constitutes the entire agreement between Photogen
and Xmark regarding the subject matter hereof, there being no other written,
oral or other agreements or understandings between them with respect to the
subject matter hereof.  Except as expressly modified by this letter agreement,
the Going Forward Agreement (including, without limitation, Photogen’s
obligations set forth in Section 4 of the Going Forward Agreement), the Notes,
and/or the Security Agreements shall remain in full force and effect.  In the
event of any inconsistencies between this letter agreement and the Going Forward
Agreement, the Notes and/or the Security Agreements, this letter agreement shall
govern and the Going Forward Agreement, the Notes and/or the Security
Agreements, as applicable, shall be deemed amended by the terms of this letter
agreement to the extent necessary to resolve any such inconsistencies.

 

9

--------------------------------------------------------------------------------


 

10.                                 No Third Party Rights.  Nothing in this
letter agreement, express or implied, is intended to confer upon any individual
or entity other than Photogen and Xmark any rights, remedies or obligations
under or by reason of this letter agreement.

 

11.                                 Severability.  The invalidity of any portion
of this letter agreement shall not affect the validity, force or effect of the
remaining portions of this letter agreement.  If it is ever held that any
provision hereunder is too broad to permit enforcement of such provision to its
fullest extent, such provision shall be enforced to the maximum extent permitted
by law.

 

12.                                 Applicable Law; Jurisdiction; Venue; Waiver
of Jury Trial. This letter agreement, and all matters arising directly or
indirectly hereunder, shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without reference to the choice of
law principles thereof.  Any legal action, suit or proceeding arising out of or
relating to this letter agreement or the transactions contemplated hereby shall
only be instituted, heard and adjudicated (excluding appeals) in a state or
federal court located in the Southern District of New York, and each party
hereto knowingly, voluntarily and intentionally waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding.  Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this letter agreement.  Photogen and Xmark waive
any right to request a trail by jury in any proceeding arising directly or
indirectly hereunder.

 

13.                                 Counterparts.  This letter agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

 

If the foregoing accurately reflects our mutual understanding, please so
indicate by executing a counterpart of this letter agreement and returning it to
the undersigned.

 

 

Very truly yours,

 

 

 

PHOTOGEN TECHNOLOGIES, INC.

 

 

 

By:

  /s/ Taffy J. Williams, Ph.D.

 

Name:  Taffy J. Williams, Ph.D.

 

Title:  President and Chief Executive
Officer

 

ACCEPTED AND AGREED:

 

XMARK FUND, L.P.

 

 

By: 

/s/ Mitchell D. Kaye

 

 

Name: Mitchell D. Kaye

 

Title:   Chief Investment Officer

 

 

XMARK FUND, LTD.

 

 

By: 

/s/ Mitchell D. Kaye

 

 

Name: Mitchell D. Kaye

 

Title:   Chief Investment Officer

 

11

--------------------------------------------------------------------------------